     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 1 of 45
                                                                            1



 1                      IN THE UNITED STATES DISTRICT COURT

 2                            FOR THE DISTRICT OF OREGON

 3     FEREYDUN TABAIAN and AHMAD       )
       ASHRAFZADEH,                     )
 4                                      )
                  Plaintiffs,           ) No. 3:18-cv-00326-HZ
 5                                      )
             vs.                        ) March 20, 2019
 6                                      )
       INTEL CORPORATION,               ) Portland, Oregon
 7                                      )
                  Defendant.            )
 8     ---------------------------------

 9

10

11

12

13

14

15                            TELEPHONIC MOTION HEARING

16                             TRANSCRIPT OF PROCEEDINGS

17                   BEFORE THE HONORABLE MARCO A. HERNANDEZ

18                      UNITED STATES DISTRICT COURT JUDGE

19
20

21

22

23

24

25
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 2 of 45
                                                                            2



 1                                     APPEARANCES

 2     FOR THE PLAINTIFF:        Jeffrey S. Love
                                 James E. Geringer
 3                               James G. DeRouin
                                 Klarquist Sparkman LLP
 4                               121 S. W. Salmon Street
                                 Suite 1600
 5                               Portland, OR 97204

 6                               Howard L. Close
                                 Patrick B. McAndrew
 7                               J. Andrew Love
                                 Ronald L. Flack, Jr.
 8                               Wright Close & Barger, LLP
                                 One Riverway
 9                               Suite 2200
                                 Houston, TX 77057
10
       FOR THE DEFENDANT:        Anna Marie Joyce
11                               Markowitz Herbold PC
                                 1211 S. W. Fifth Avenue
12                               Suite 3000
                                 Portland, OR 97204-3730
13
                                 Michael J. Summersgill
14                               Wilmer Cutler Pickering Hale and Dorr LLP
                                 60 State Street
15                               Boston, MA 02109

16                               Grant K. Rowan
                                 Todd C. Zubler
17                               Wilmer Cutler Pickering Hale and Dorr LLP
                                 1875 Pennsylvania Ave NW
18                               Washington, DC 20006

19     ALSO PRESENT:             Mashood Rassam, Intel counsel

20     COURT REPORTER:           Nancy M. Walker, CSR, RMR, CRR
                                 United States District Courthouse
21                               1000 S. W. Third Avenue, Room 301
                                 Portland, OR 97204
22                               (503) 326-8186

23
24

25
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 3 of 45
                                                                                3



 1                              P R O C E E D I N G S

 2                 THE CLERK:     Good afternoon.        This is the matter of

 3     Tabaian, et al. versus Intel Corporation, Case No. 18-cv-326,

 4     Judge Hernandez presiding.

 5                 This is the time set for a motions hearing.               Please

 6     note we have a court reporter present, so please identify

 7     yourself each time you speak.

 8                 Counsel, please tell me who all is on the record,

 9     starting with the plaintiff.

10                 MR. CLOSE:     Good afternoon.        My name is Howard Close.

11     I'm representing the plaintiffs in this case.

12                 MR. LOVE:     Also, this is Jeff Love, representing the

13     plaintiffs, from Klarquist.           And with me at Klarquist is James

14     Geringer and James DeRouin.

15                 MR. McANDREW:     And, Your Honor, also representing

16     plaintiffs here in Houston, for Wright Close & Barger, Patrick

17     McAndrew, Andrew Love, and Ronnie Flack.

18                 MR. SUMMERSGILL:         Good afternoon, Your Honor.        This

19     is Michael Summersgill, Wilmer Hale, on behalf of Intel.

20                 I have with me Todd Zubler and Grant Rowan, also of

21     Wilmer Hale.     And Mashood Rassam from Intel is also on the

22     line.    And I believe Anna Joyce, our local counsel, is on the

23     line as well.

24                 MS. JOYCE:     That's correct.        I am.

25                 THE COURT:     Good afternoon.        This is Judge Hernandez.
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 4 of 45
                                                                                  4



 1                 We're here to resolve a couple of issues, one of them

 2     a little bit thorny, having to do with the matter of

 3     plaintiffs' contentions, and then the other one having to do

 4     with are we using the Northern District of California rules or

 5     aren't we?

 6                 So let's start with the easy one:             Are we using the

 7     Northern District of California rules or aren't we?                  The

 8     answer is yes, we are using the Northern District of

 9     California rules.

10                 Let's move back, then, to the next issue that's a

11     little bit thornier; and that has to do with the matter of the

12     motion to compel.       The defense is asking the Court to limit

13     the plaintiffs to three theories of the case or three

14     infringement contentions.        And they sent in kind of a

15     description of how they were breaking out the 13 theories and

16     asking me to direct the plaintiffs to choose three of those

17     13.

18                 I will say that recently, it seems in the last

19     couple, few days, I received a submission on the part of the

20     plaintiff which suggested to the Court that they were, in

21     fact, picking out three theories of the case.

22                 And then within the last -- I don't know -- five

23     minutes or so I looked at a response to that, indicating that

24     Intel felt that really that's not three theories; it's more

25     like 11 theories, and none of those 11 match up with the 13
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19    Page 5 of 45
                                                                                    5



 1     original theories that were submitted.                 And they are not three

 2     theories that the defense was actually hoping would limit the

 3     plaintiffs' infringement contentions in a way that they had

 4     originally alleged.

 5                 That's my summary of what's going on.

 6                 So let me hear first from Intel.               It's your motion to

 7     compel.

 8                 MR. SUMMERSGILL:         Thank you, Your Honor.            This is

 9     Michael Summersgill.

10                 And we agree the issue is a little bit thorny and

11     complex because of the nature of the contentions.

12                 So plaintiffs' November 16 infringement contentions

13     assert 13 different theories, as Your Honor indicated.                     And as

14     is set forth in the papers and just by way of example, they

15     say that the claim's calibration control circuit of the patent

16     can be six different combinations of 11 different components.

17                 Now, the point of infringement contentions is to give

18     defendants notice of what they're being accused of and to

19     focus the case.       And we suggest that what the plaintiffs have

20     done in their infringement contentions is exactly the

21     opposite.

22                 And, as Your Honor indicated, they did file an

23     amended set of infringement contentions on Monday night.                     And

24     they appear to recognize, in doing this, that they should have

25     to narrow those contentions.           And in those contentions, they
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 6 of 45
                                                                                 6



 1     purport to be narrowing to three theories, but as I'll get

 2     into, their -- their amended contentions actually compound the

 3     problem because they are, in fact, 11 theories.                  And they are

 4     11 new theories that are different from the prior 13 theories.

 5                 So I'll start with the points on why they should be

 6     limited.    And then I can address their latest submission, if

 7     that works for Your Honor.

 8                 THE COURT:     Go ahead.

 9                 MR. SUMMERSGILL:         So we would submit they should

10     be -- that the limits we've asked for are warranted for three

11     reasons.    First, their 13 infringement theories in their

12     November 16th contentions effectively conceal from us the

13     theories that they intend to pursue and interfere with our

14     ability to prepare -- prepare our defenses.

15                 And, as I said, the point of infringement contentions

16     is to put the defense on notice and to focus the issues in the

17     case, narrow the issues in the case.              And that's in multiple

18     cases, including the O2 Micro Federal Circuit case that we

19     cited in our brief.

20                 The language in O2 Micro is that the point is "to

21     require parties to crystalize their theories of the case early

22     in the litigation."       Then it goes on later, page 1365, to say

23     they're "designed to allow the defendant to pin down the

24     plaintiff's theories of liability."

25                 The same point is made in the Northern District of
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19    Page 7 of 45
                                                                                  7



 1     California Shared Memory Graphics case that we cited in our

 2     briefs and in other cases that we cited.                 But the plaintiffs'

 3     contentions, the November contentions, have done the opposite.

 4                 And, Your Honor, we submitted a number of -- five

 5     slides for the argument.        I'm hoping they made their way to

 6     you.     We submitted those earlier today.             Did you receive

 7     those?

 8                 THE COURT:     I did.

 9                 MR. SUMMERSGILL:         Okay.   So if you could turn -- and

10     we served them on the plaintiffs as well.                 Hopefully the

11     plaintiffs have them as well.

12                 But if you could turn to slide 2, that shows their

13     13 different infringement theories; and that's the way in

14     which they presented them to us.             And what shows on the top of

15     the chart are the high-level claim limitations that are

16     required by their patent.        And then each of their separate

17     theories along the left column, A1 down to G, lists the

18     different theories.       And what they've listed there are all of

19     the different components in the Intel circuitry that they

20     allege meet each of those limitations.

21                 And in those 13 infringement, theories they've argued

22     that six different combinations of 11 different components

23     could be the calibration control circuit.                 Four different

24     components could be the droop outputs.                 Three different

25     functionalities could be the (inaudible) --
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 8 of 45
                                                                                  8



 1                 THE COURT REPORTER:         Counsel, this is the court

 2     reporter.    I couldn't hear you clearly.

 3                 Three different functionalities could be --

 4                 MR. SUMMERSGILL:         -- the sense outputs.

 5                 Sorry.    I'll try to keep my voice up.

 6                 And it goes on, where they're accusing many different

 7     components of meeting the various claim limitations.

 8                 Now, there's no way they could present all of those

 9     alternative theories if the case were to go to trial.                  So by

10     presenting all of those theories, they effectively conceal

11     from defendants the ones they intend to pursue.                  They're

12     effectively burying the theories they will pursue among the

13     many they will not.

14                 And given the discovery limits, the normal discovery

15     limits, Intel can't effectively address each of those

16     theories, as we could if they submitted a normal number of

17     theories.    We couldn't, for instance, address 13 different

18     infringement theories in a single deposition.

19                 And, by way of example, we've already taken the

20     depositions of two of the non-plaintiff inventors; and we had

21     to do it without knowing which of the 13 infringement theories

22     they were going to pursue.           And we're not -- we don't expect

23     to get another crack at those depositions.                That's already had

24     an impact.

25                 And when plaintiffs do this, Courts have recognized
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 9 of 45
                                                                                  9



 1     that what -- the effect is that it unfairly conceals from

 2     defendants the actual issues.

 3                 And I think Judge Alsup in the Straight Path case,

 4     the Northern District of California Straight Path case,

 5     captured it well.       We cited this in our brief.             But at a

 6     status conference in that case, the plaintiff announced that

 7     he was going to pursue 37 claims.             Judge Alsup said, No,

 8     that's not going to work.        And he said, Well, ultimately I'll

 9     reduce it to two.

10                 And what Judge Alsup said is "Look" -- and I'm

11     quoting:    "So two claims is good, but you got to get there.

12     And you can't start off with 37 claims and then figure out

13     which ones you're going to lose on and finally give it up,

14     give it all up at the end.           Look, that's not fair to the

15     system."

16                 And that's what's going on here.              By presenting so

17     many theories, they impede or interfere with our ability to

18     develop defenses specific to those theories.                 And that's why

19     Courts in the Northern District of California, in this

20     district, and across the country have required infringement

21     contentions and compel a plaintiff to submit specific

22     infringement contentions when they are very big.

23                 And that's what happened in the Shared Memory

24     Graphics case.        The plaintiff in that case did not clearly

25     identify what components in the accused circuitry they were
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 10 of 45
                                                                               10



 1      saying met the limitations.         And that's basically what's going

 2      on here, because they provided so many different alternatives

 3      that we don't know which way they're going to go ultimately.

 4                 The second point and the second rationale for the

 5      limitations, Your Honor, is that by proceeding with these 13

 6      infringement theories, it would impose both a significant

 7      burden on the Court and on Intel; and most of that effort will

 8      be wasted because, again, they're not going to pursue all 13

 9      of these when they get to trial.

10                 It would be a burden on the Court because it would

11      create additional discovery issues, it potentially creates

12      additional claim construction issues, and it would create a

13      significant burden on dispositive motions.

14                 In addition to that, it would also force both the

15      Court and the -- and Intel to go through the claim

16      construction process, for instance, without the benefit of

17      knowing what theories the plaintiffs are ultimately going to

18      pursue.

19                 It would create a burden on Intel in fact discovery

20      and in expert discovery and in summary judgment, in pursuing

21      all these many alternative theories.            Again, we've already

22      seen that burden, both in terms of the depositions we've taken

23      and in preparing our invalidity contentions in response to

24      their infringement contentions.

25                 And then the third piece, Your Honor, the third
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19    Page 11 of 45
                                                                                    11



 1      reason for the limitations is that it won't cause the

 2      plaintiffs any prejudice.           As they've recognized, they can't

 3      present all these alternative theories.

 4                 And they've had more than enough time and sufficient

 5      discovery and information to be able to select the theories

 6      they're going to pursue.       More than eight months ago, in July

 7      2018, we produced our core technical documents, including

 8      128,000 pages of technical documents.                 We produced our source

 9      code, which they and their experts have now reviewed 37 times.

10      We produced all of the detailed specifications relating to

11      FIVR.

12                 They've taken three depositions, including two

13      30(b)(6) depositions of the two senior Intel engineers who

14      designed FIVR.       And on top of that, they received a 90-day

15      extension from the original deadline for their contentions so

16      that they could further consider their contentions with their

17      technical expert, and that's why they ultimately filed in

18      November of 2018.

19                 So having had access to all of that discovery and

20      having had, you know, roughly eight months to consider all

21      this, we'd submit that it's now time for them to come clean

22      with their real infringement arguments, the arguments they're

23      going to pursue.

24                 And that's precisely what the Court said in the

25      Diagnostic Systems case that we cited in our brief.                    A similar
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 12 of 45
                                                                                   12



 1      situation:     Discovery had been going on for close to a year.

 2      The source code had been produced.           And the plaintiff was

 3      still not narrowing their case.          And the Court said, "The

 4      bottom line is that after a plaintiff-patentee has had a

 5      reasonable opportunity to review the source code for the

 6      defendant's accused software product, the patentee's time for

 7      trolling the proverbial waters for a theory of infringement

 8      comes to an end and the patentee must fish or cut bait with

 9      respect to its specific theory of infringement."

10                 And that's what we're asking here.              We want to know

11      what specifically we're accused with so we can -- as we go

12      through the remainder of discovery, as we go through claim

13      construction, we can develop our defenses to those specific

14      accusations.

15                 Now, Your Honor, recognizing they have a problem,

16      and recognizing, we believe, that they should be required to

17      narrow their contentions, they made this filing on Monday

18      night, and they filed amended infringement contentions in

19      which they purport to reduce to three theories.                But, as I

20      said at the beginning, there are two problems with their

21      amended -- their proposed amended contentions.

22                 The first is they have not meaningfully narrowed

23      their infringement contentions.          And if you could turn to

24      slide 3, Your Honor, I can explain why.

25                 This is -- on slide 3, other than the "or" notations,
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 13 of 45
                                                                                    13



 1      this is what they have presented as their purported three

 2      theories of infringement.           The highlighted "ors" are what

 3      we've added to explain what they're doing here.

 4                 And what they've done is they've purported to have

 5      limited their case to three infringement contentions labeled

 6      as "A," "D," and "G."       But, in fact, what they've really done

 7      is they've merely restructured -- restructured the way in

 8      which they present their infringement theories to combine what

 9      they would have previously described as multiple theories into

10      three purported theories.

11                 So what I mean by that is in their November 16

12      contentions, each of the 13 theories identify a single set of

13      multiple components that plaintiffs contend meet the claim

14      limitations.     But now, in their purportedly narrowed

15      contentions, the theories include multiple alternative sets of

16      components that allegedly meet the claim limitations.                 And

17      that's what we've shown by highlighting the "ors."

18                 So if you look at, for instance, their theory D on

19      slide 3, you see there's an "or" in the components that are

20      listed under "Regulator Circuit," an "or" listed under

21      "Calibration Control Circuit," and an "or" listed under "Load

22      Voltage Input."

23                 Again, the labels at the top are their purported

24      claim limitations; and their theories are A, D, and G.

25                 And the reason D isn't one theory is because they can
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 14 of 45
                                                                                14



 1      take the components listed at the top of the "Regulator

 2      Circuit" box in D and combine it with the top of what's shown

 3      in the "Calibration Control Circuit" box.              They can take

 4      what's at the top of the "Regulator Circuit" and combine it

 5      with the bottom of what's in the "Calibration Control Circuit"

 6      box.   They can take the bottom of what's in the "Regulator

 7      Circuit" box and combine that with the top of what's in the

 8      "Calibration Control Circuit" box, and they can take the

 9      bottom of what's in the "Regulator Circuit" box and combine it

10      with the bottom of the "Calibration Control Circuit."                That's

11      four theories.

12                 And then they can combine those four theories with

13      the two alternatives they've listed under "Load Voltage

14      Input."    And that amounts to eight theories in that theory --

15      in that theory D alone.

16                 And when you break out the alternatives, you end up

17      with 11 different infringement theories.              And you can see this

18      on slide 4.    And that is, when you look at slide 4, when you

19      apply the same methodology that they use in their November

20      contentions to present their theories, the amended contentions

21      actually include 11 infringement theories.

22                 So this isn't a methodology that we came up with.

23      We're applying to their proposed amended contentions the

24      methodology that they used in their November contentions.

25                 And so they've attempted to create the appearance of
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 15 of 45
                                                                                  15



 1      narrowing their contentions when, in fact, they haven't

 2      meaningfully done so at all.

 3                 The second problem with their contentions, their

 4      proposed new contentions -- and this is potentially at least

 5      equally a problem if not more of a problem -- is that it's an

 6      improper attempt to significantly amend their contentions.

 7      Each of these 11 theories listed on slide 4 is new.                  They're

 8      different from the 13 theories the plaintiffs presented

 9      before.

10                 And if you can turn to slide 5, please, Your Honor,

11      that shows what is new.

12                 So everything we've colored in red is something that

13      is different from what was in their prior November

14      contentions, and so you can see that each of the 11 theories

15      is a different combination of components than was presented in

16      their November contentions.

17                 And if you turn to slide 6, just to give a further

18      specific example, that shows the calibration control circuit.

19      So at the top of that slide we've shown what they originally

20      were purporting met the calibration control circuit limitation

21      in three theories.       We've shown that in blue.           Those were

22      their November contentions.         And on the bottom half of the

23      slide we're showing in red what they have added.                 So in each

24      instance they've changed the set of components that they're

25      saying meets the calibration control circuit limitation.
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 16 of 45
                                                                                16



 1                 And, Your Honor, just to put in context what's going

 2      on here, I think it's important to look back at the events

 3      leading up to this.       They were originally required to submit

 4      their infringement contentions on August 14th.                After their

 5      expert was excluded because of an Intel conflict, the Court

 6      granted plaintiffs a three-month extension to review their

 7      infringement contentions with their technical expert and

 8      submit amended contentions.

 9                 But when they then submitted those amended

10      contentions, they submitted entirely new contentions, which

11      are the 13 infringement theories that are the subject of our

12      motion.    And they're now seeking to rewrite their contentions

13      a second time.

14                 And this comes four months after the deadline for

15      infringement contentions, two months after we submitted our

16      invalidity contentions, more than eight months into discovery,

17      and after the claim construction process has already begun.

18      We've exchanged not only proposed terms for construction but,

19      in fact, draft constructions as well.

20                 Now, the default presumption is that infringement

21      contentions are deemed to be final contentions.                That's set

22      forth in multiple cases, but one example is the Townshend

23      Intellectual Property case that we cited in our brief.                And at

24      page 3 it states, "The default presumption is that a party's

25      initial infringement contentions shall be deemed to be that
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 17 of 45
                                                                               17



 1      party's final contentions.          Because of that, plaintiffs may

 2      only revise their infringement contentions if they can show

 3      good cause to do so."

 4                 And, in fact, back at the June 27th status conference

 5      in this case, we specifically expressed the concern that they

 6      were going to try and do this and -- and evolve their

 7      contentions over the course of the case.              And Your Honor

 8      indicated to the parties that a "good cause" standard would

 9      apply for amending contentions.          And that's in the June 27th

10      transcript at page 30.

11                 But in the plaintiffs' motion to supplement the

12      record with these proposed new amended contentions, they

13      haven't even tried to show good cause, and that's because they

14      can't.   Because to allow them to rewrite their contentions at

15      this point would be fundamentally unfair to Intel when we've

16      already submitted our invalidity contentions, we've already

17      exchanged claim terms and proposed constructions, and we've

18      already been in discovery, including taking multiple

19      depositions for eight months.

20                 And their attempts to do so is precisely the type of

21      shifting sands approach to litigation that Courts

22      have prohibited; and we've cited a number of cases in our

23      brief for that.

24                 So, Your Honor, what we would request is that the

25      Court deny the plaintiffs' motion to supplement the record
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 18 of 45
                                                                              18



 1      with its 11 new infringement theories and instead require them

 2      to select three infringement theories from their November 16

 3      contentions, as requested in our motion to compel.

 4                 THE COURT:     Thank you.

 5                 Let me hear from the defense -- excuse me, from the

 6      plaintiff.    Sorry.

 7                 For the plaintiff?

 8                 MR. LOVE:     Howard, are you still on?

 9                 Sorry.     This is Jeff Love.

10                 MR. CLOSE:     Your Honor, this is Howard Close.          I'm

11      sorry.   I had my phone on mute so I didn't make noise rustling

12      paper.   I apologize.

13                 THE COURT:     That's okay.       Go ahead.

14                 MR. CLOSE:     Your Honor, first of all, I appreciate

15      the Court clarifying that we're using the PLRs, because what

16      we've tried to do is we tried to map out the infringement

17      contentions in the original set of infringement contentions

18      using PLR 3-1 and then produced the documents for 3-2.

19                 And just to give the Court a sense of what we're

20      dealing with here, the accused devices in this case have

21      multiple voltage regulators that are part of the Intel system.

22      They have multiple -- they have FIVR, which can be as much as

23      16 different FIVR zones have a voltage regulator in it.              And

24      then there is an external voltage regulator that goes with

25      each one of these chips.       So there's a reason why there are
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 19 of 45
                                                                             19



 1      multiple variations of a theme, as we're trying to understand

 2      how and to allege how these infringe on the patent.

 3                 Number two, some of the infringement theories accuse

 4      components in addition to the chip.            There's external voltage

 5      regulators and some testing and calibration equipment that are

 6      just raised in some of these theories that we have.

 7                 The third thing is that, you know, you can have

 8      alternative theories.       I mean, we have alternatives theories a

 9      lot of times in litigation, but it's -- but we are trying to

10      pare this process, pare it down, because we recognize we have

11      to be able to present a cogent prosecution to the jury and to

12      the Court.    So we're trying to pare that down, but it's a

13      thing where the discovery is ongoing.

14                 Now, my friend, Mr. Summersgill, mentioned a couple

15      things that I wanted to raise.          You know, he said that -- you

16      know, that it's time to stop trolling around, looking for

17      fish.

18                 Well, Your Honor, things are being added and produced

19      to us even this month.       We had additional data put into the

20      source code computer after all these claims contentions were

21      done.   There was additional data added to the source code

22      computer in January, after our claims contentions were done.

23                 When Intel raised this issue with us, that "We want

24      you to pare these things down," we have spent additional time

25      trying to go through and trying to pare those issues down as
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 20 of 45
                                                                                 20



 1      we looked through the source -- as we looked through the

 2      source code computer.       But, you know, the discovery is still

 3      ongoing, and so we're still trying to work through the

 4      material that Intel is giving us.

 5                 I don't want the Court to have the impression that we

 6      had all these documents for eight months.              I mean, some of

 7      them we just got.      You know, Mr. Zubler, who is on the call,

 8      and I had a call to talk about some documents on the source

 9      code computer; and we reached an agreement for them to go

10      ahead and produce them to us in the normal course of business,

11      with certain things excluded, and we got an additional

12      multiple thousand-page production today.

13                 So there were -- you know, the discovery is ongoing,

14      and we're working with Intel on this, but it's not a situation

15      where we know all the things that are in their production yet

16      because they keep -- as they're required to do, they keep

17      producing stuff to us.

18                 The other thing is the claim construction is ongoing.

19      You know, we think that after claim construction is the time

20      for us to narrow our contentions.           The contentions are

21      apparently clear.      Intel hasn't contended otherwise.             And they

22      can -- the summary fits on one page.

23                 And the differences on the contentions are primarily

24      due to alternatives, the specific elements, such as load

25      voltage input.       But even if you look at their chart on load
     Case 3:18-cv-00326-HZ    Document 126   Filed 03/26/19   Page 21 of 45
                                                                                   21



 1      voltage input, there are a couple of alternatives there.                   And

 2      once we go through claim construction and those -- and terms

 3      are defined, that's going to clarify the issues so that we

 4      know what we're going forward with.

 5                  And the interesting thing is that this is not

 6      affecting claim construction.           We've been able to -- we've

 7      identified (inaudible) --

 8                  THE COURT REPORTER:        Mr. Close, this is the court

 9      reporter.    You are sounding a little muffled, so I need you to

10      start again.

11                  "We've been able to -- we've identified" --

12                  MR. CLOSE:     We've been able to identify the terms for

13      claim construction.        The Court said it only wanted 10 terms.

14      We've actually conferred with Intel.             We've got it down to

15      where we only have eight terms that need construction by the

16      Court.   We've been able to agree on two terms with Intel.

17                  And the parties have -- you know, Intel hasn't asked

18      us, "Well, gosh, we need a lot more terms based on all these

19      other things that you have here."

20                  And I hear what Mr. Summersgill is saying in terms

21      of he's worried about prejudice, but let's use the example

22      that he used.        I've been to the -- Jeff Love and I have been

23      to the depositions in London of the two non-plaintiff

24      inventors that live over in England right now.                 We finished

25      both of those depositions before the end of the day.                  We
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 22 of 45
                                                                                 22



 1      didn't take the full time that's allotted for the depositions.

 2                 There was no statement at the end of the deposition

 3      that "Gosh, I needed to ask you a lot more questions, but I

 4      don't know which ones to ask because of all these theories you

 5      have."   We finished both depositions well before the time that

 6      is required for the depositions.

 7                 So, again, if that was an issue, I would have

 8      expected Mr. Summersgill and Mr. Hirsch, one of the gentlemen

 9      who were there, to have raised it then.              But nobody raised it

10      then.

11                 And, you know, if -- you know, they say they need

12      more deposition time and there's going to be other things, but

13      if something comes up where we need that, they can ask for it,

14      and we can confer with Intel on that.

15                 I guess, in sum, the system is kind of working and

16      it's going forward.       And, you know, we did send in a proposed

17      list of things to try to show that we could narrow some of

18      these terms down using the terms that were in the original

19      claim chart.     But, again, I don't think it's something that

20      has to be forced by the Court at this point in time.                 That's,

21      I guess, my main response.

22                 THE COURT:     Do you have -- Mr. Close, do you have a

23      response to the defendant's statement that the new

24      infringement theories that you have forwarded to the Court

25      this week include components or features that were not
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 23 of 45
                                                                                 23



 1      included in the 13 theories that were given back in -- I think

 2      he said in November of last year?

 3                 MR. CLOSE:     Your Honor, there are some things where,

 4      for example, if you look in the A column, in terms of the main

 5      things that they're saying that have been added -- let's see.

 6      I'm trying to -- there's no change in the "Regulator Circuit"

 7      section.     In the "Calibration Control Circuit," there is

 8      something from the PWM trim block.

 9                 I may need to get one of my more technical people to

10      explain this, Your Honor.           Could I get Jeff or Ronnie to help

11      you with this?

12                 THE COURT:     Well, the bottom line is whether or not

13      the infringement contentions from March 12th match the

14      infringement contentions from November of 2018; and it sounds

15      like what you're telling me is they do not, that they are

16      different.

17                 MR. CLOSE:     They're not -- they're not different from

18      the standpoint of adding additional -- well, they're not word

19      for word the same.       A1 is not same as A1.

20                 THE COURT:     Okay.      Thank you.

21                 MR. LOVE:     Your Honor, this is Jeff Love for

22      plaintiffs.     If the Court will grant Mr. Close a lifeline, he

23      was trying to call out to me on the technical points.                 I'm one

24      of the patent attorneys, and I can maybe address that in a

25      little more detail if you'd like.
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 24 of 45
                                                                                24



 1                 THE COURT:     Sure.      Go ahead.

 2                 MR. LOVE:     So what I'd like to do is direct your

 3      attention to -- you could just use page 3 of Intel's most

 4      recent submission, their little -- their PowerPoint or

 5      whatever it is.      So that has the three contentions that we

 6      would like to go forward with.

 7                 And, you know, my understanding is that the only

 8      thing that is entirely new, you could say, is if you look at

 9      the "Load Voltage Input" column, and then you look at the row

10      D, you know, where it says "VIN" --

11                 THE COURT:     Yes.

12                 MR. LOVE:     So that's voltage in.           And there's -- and

13      there's both a calculated and a sensed voltage in, which is

14      just two versions of the voltage in.

15                 And the sensed voltage in, my understanding is that

16      was not in the -- that particular input was not identified in

17      the original contentions.           But with respect to all the other

18      entries, the circuitry was all identified.                But in some cases

19      we essentially rearranged the furniture.               And we did this, in

20      part, because of what we were learning in the discovery and,

21      in part, because of their pressure for us to narrow things

22      now.

23                 And the big narrowing point that they're raising is

24      this row D that you're looking at, that middle row, where they

25      say -- you know, they identify it as one, but it's really
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 25 of 45
                                                                               25



 1      eight.

 2                  Well, first off, I want to clarify, in those first

 3      two columns where we say that, you know, the regulator circuit

 4      or the calibration circuit is either this or it's this and the

 5      external voltage regulator, if the external voltage regulator

 6      is in for one, it's in for both, you know.               And this is

 7      just -- so even if you use their little algorithm, there's

 8      only four combinations here.         The external voltage regulator

 9      is either in or out.       And if it's in or out, the load voltage

10      input is either the PCU VOUT or it's the VIN.

11                  So when you're talking about just the sheer number,

12      you know, it is fewer, significantly fewer.               We've almost cut

13      the number in half, even by their counting.               And when you're

14      talking about them being seven different theories, you're

15      talking about primarily load voltage input being one thing or

16      another thing, a pretty small element.               You know, it's not a

17      big challenge to address those -- that number.

18                  And then when it comes to the circuitry, it's all

19      circuitry that is identified -- you know, my understanding is

20      all except for that one thing I just mentioned, it was

21      identified in the original contentions, which is the moving

22      around the furniture.       They understand it.          It shouldn't be an

23      issue, really.       It does simplify the case.

24                  They blamed us for not, you know, supporting a motion

25      to amend.    We weren't trying, at this time, to submit a motion
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 26 of 45
                                                                                 26



 1      for leave to serve these amended contentions because we just

 2      didn't have time to prepare it.          What we had time to do at

 3      this moment was to get them to them before the claim

 4      constructions were submitted to the Court, which we did, and

 5      then to get it to the Court, you know, in time for it to be

 6      discussed on this call, because we think that this addresses

 7      what the plaintiffs are asking for.

 8                  If we can narrow it down to, by their count, seven,

 9      by our count three, with some variations on the load voltage

10      input and the external voltage regulator, you know,

11      that's -- that's a small number.           And particularly in a case

12      where -- just so you know how we understand this, you know,

13      you've got -- you do have different infringement scenarios.

14      It's not like choosing one or the other.              They infringe in

15      three different ways.       That's the contention.

16                  So, you know -- and so if you look at G, you'll see

17      at the bottom line on the second and the third columns, it

18      refers to "HVM tester."       That's an infringement theory, and it

19      depends on claim constructions, on some of the claims that are

20      proposed.    But that's an infringement theory that would take

21      place at the time of testing of the chips, because they

22      combine the chips with some testing equipment.                So that's a

23      completely, you know, distinct theory.               And it doesn't have

24      any "ors" in there.       That's simple enough.          I don't think

25      that's an issue.
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 27 of 45
                                                                                   27



 1                 And then A, that's just the chip.              There's only one

 2      "or" in there and it's on a simple issue, the load voltage

 3      input.   That's one input.          That's not a problem.

 4                 They've got a problem with D.              What D is trying to

 5      address, among other things, is the idea that they combine

 6      their chips with an external voltage regulator.                 And, you

 7      know, D wants to take -- wants to look at that system as a

 8      whole.

 9                 Now, ideally, we don't really want the external

10      voltage regulator as part of the accused system, because then

11      we've got an inducement claim, because Intel doesn't make the

12      external voltage regulator, but they induce people to make it

13      according to their specs.

14                 And so -- anyway, so D is trying to address the

15      external voltage regulator situation, where it's either part

16      of the background of the infringement or it's actually a part

17      of the infringing circuitry.           That's not too many.

18                 So, you know, if the Court wanted to grant us leave

19      to serve these amended contentions, based on this hearing,

20      that would be terrific.       But our plan was to file a motion

21      soon for that leave, where we would support it and justify it

22      in the way I've just described.

23                 MR. SUMMERSGILL:         Your Honor, this is Michael

24      Summersgill.

25                 Might I make a number of -- may I respond, a number
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 28 of 45
                                                                              28



 1      of points in response to the points that Mr. Love and

 2      Mr. Close said?

 3                  THE COURT:    Yes.      Go ahead.

 4                  MR. SUMMERSGILL:        So to start with the points that

 5      Mr. Love made and to address your question, if you turn to

 6      slide 5, each of these theories is a new combination of

 7      elements.    It's directed to a new -- new combinations of

 8      accused features and components, combinations that the

 9      plaintiffs did not make in their November 2018 contention.

10                  So what Mr. Love and Mr. Close have described as

11      rearranging the furniture is taking -- in some instances it's

12      adding new components and in some instances it's taking

13      components that they said met one element and now moving them

14      to a different element and, you know, making entirely

15      different combinations.       And so that affects our whole

16      approach to the case, because we've been -- we've been

17      preparing defenses based on one set of combinations and now

18      they have switched it entirely.

19                  Second, if you look at -- back to the slide 3 that

20      Mr. Love was focused on, and he said D, that their theory D is

21      only four different combinations, respectfully, that's just

22      wrong as a matter of math.          And in fairness to Mr. Love -- I

23      mean, I had to have our core IP partner, Grant Rowan, explain

24      it to me, just to make sure I understood.

25                  But where you have the "or" in the "Regulator
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19    Page 29 of 45
                                                                                     29



 1      Circuit," the "Calibration Control Circuit," and the "Load

 2      Voltage Input," by definition, when you can take that, the

 3      components on each side of the "or," and combine it with all

 4      of the other components in the other boxes on the other side

 5      of the "ors," what you come up with is eight different

 6      infringement theories.

 7                 And so, again, we didn't make up this -- the

 8      methodology that we used to show their different -- their 11

 9      theories on slide 4.       That's using the same methodology that

10      they used in their November contentions.

11                 And very recently, on the point that Mr. Close made,

12      he said they have many different alternative theories because

13      there are many FIVRs.       Well, each of the FIVRs is actually the

14      same set of circuitry, and they're accusing different

15      structures within one of those FIVRs.                So that's just wrong.

16                 Second, in terms of the suggestion that we haven't

17      been forthcoming with discovery, that they haven't had this

18      information for eight months, is again just incorrect.                     The

19      material we produced in January related to damages.                     It didn't

20      have to do with the operation of the FIVR system.                     It had to

21      do with what products included FIVR and what products didn't.

22      It related to the calculation of damages.

23                 And, you know, I think one of the things that shows

24      it conclusively is the declaration of Ms. McLemore, which we

25      attached to our reply brief, and it shows they've come and
     Case 3:18-cv-00326-HZ    Document 126   Filed 03/26/19    Page 30 of 45
                                                                                      30



 1      reviewed our source code 37 separate times.

 2                 They made the point about the depositions.                  But,

 3      Your Honor, in an expert deposition, both -- and in an expert

 4      report, the experts would have to address every single theory.

 5                 And so they have had all this information for a long

 6      time, and it does have a big impact on us in discovery.

 7                 Finally, Mr. Close argued that they shouldn't have to

 8      narrow their contentions until after claim construction.                      And

 9      that's just wrong as a matter of law.                 The Northern District

10      of California rules, all the case law, require infringement

11      contentions before claim construction.                And Courts

12      specifically require contentions before claim construction and

13      before discovery goes too far down the line so that defendants

14      know what they're accused of.           And Courts routinely require

15      plaintiffs to limit the number of claims they're asserting not

16      only before claim construction, but before contentions.

17                 So bottom line, Your Honor, is that what they are

18      purporting to submit, what they purport to submit on Monday is

19      entirely new.        It's not narrowed.      It's 11 infringement

20      theories that would cause us significant prejudice, to allow

21      them to do that this late in the case.

22                 MR. LOVE:      Your Honor, Jeff Love.           Could I just --

23      particularly on that math point, I want to, if I could, just

24      reply briefly.

25                 THE COURT:      Not yet.     Not yet.
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 31 of 45
                                                                               31



 1                 MR. LOVE:     Okay.

 2                 THE COURT:     Thank you.

 3                 I have some questions on the math point.

 4                 In looking at the defendant's slide No. 3, it looks

 5      like, as regards D, which is the one that the defense is

 6      claiming actually is eight different contentions, that under

 7      the "Regulator Circuit," the language, "this and regulator

 8      circuitry in external voltage regulator," and then under the

 9      "Calibration Control Circuit," it says "this and regulator

10      circuitry in external voltage regulator," what I hear the

11      defense saying is that -- I mean, the language after the "or"

12      is the same in both of those.

13                 And I don't know that much about voltage regulation

14      in chips, but I'm going to guess that the bottom language for

15      "Regulator Circuit," "this and the regulator circuitry," and

16      the "Calibration Control Circuit," "this and the regulator

17      circuitry," is not something that the plaintiffs are

18      contending.

19                 Also, if you -- you know, what happened is the

20      defense was saying that if you mix and match these, you end up

21      with four.    But the way that I understand the plaintiffs are

22      approaching this, that's not the case.               What you end up with

23      is two different possibilities.

24                 So let me -- am I correct about that, turning to the

25      plaintiffs' contentions?
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 32 of 45
                                                                                32



 1                 MR. LOVE:     This is Jeff Love, if I can address that.

 2                 THE COURT:     Go ahead.

 3                 MR. LOVE:     With respect to that row D and with

 4      respect to those first two columns, yes, it's just two

 5      contentions are covered by those first two columns with those

 6      two "ors."    It's not intended to say that in a regulator

 7      circuit, it doesn't include the external voltage regulator,

 8      but in the calibration control circuit it does.

 9                 In both of them, either it's the circuitry on the

10      chip, which is the language above the "or" -- that's just

11      it -- or it's that plus the circuitry in the external voltage

12      regulator.    So there's two -- there's two variations there.

13                 And then the only other variation -- you know, they

14      talk about them -- want to call them four different scenarios.

15      I mean, those are two different scenarios.               Because the only

16      way you get to four is you go all the way to the right under

17      "Load Voltage Input," and, you know, there's multiple inputs

18      that have data representative of load voltage.                And so you do

19      have alternatives there, you know, but it's not like a whole

20      new theory.    That's just a different -- different candidates

21      for the load voltage input.

22                 It's not something -- for example, if you're deposing

23      somebody and you go through the entire theory, the two

24      theories, one -- well, first, you go through the one theory,

25      and then you address the theories with the external voltage
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19    Page 33 of 45
                                                                                    33



 1      regulator.     That's one other possibility, but it's just that

 2      element, the external voltage regulator.

 3                  Then you address the theories of two different load

 4      voltage inputs.      For Intel, that's a piece of cake.                That's

 5      two inputs.     It's not a whole new theory.

 6                  MR. SUMMERSGILL:        Your Honor, this is Michael

 7      Summersgill.

 8                  That -- that is not correct.              And, you know, what we

 9      have done on slide 3 and then what we've done on slide 4,

10      we're using their language.          They used four.

11                  And so when you look at the "Regulator Circuit" and

12      the "Calibration Control Circuit" limitations for what they've

13      identified as theory D, the first combination of elements,

14      using their language, would be what's on top of the "or" in

15      "Regulator Circuit" with what's on top of the "or" in the

16      "Calibration Control Circuit."

17                  The second combination of elements would be what's

18      on top of the "Regulator Circuit" and on the bottom of the

19      "Calibration Control Circuit."

20                  The third would be what's on the bottom of the

21      "Regulator Circuit" and the top of the "Calibration Control

22      Circuit."

23                  And then the fourth would be what's on the bottom of

24      the "Regulator Circuit" and the "Calibration Control" -- and

25      the bottom of the "Calibration Control Circuit."
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19    Page 34 of 45
                                                                                 34



 1                 Those are four different sets of combinations.               And

 2      then when you can combine those separately with the

 3      alternatives under "Load Voltage Input," you come up with

 4      eight different combinations.

 5                 And this is significant because we're not talking

 6      about apples, oranges, and watermelons.               We're talking about,

 7      you know, circuitry in a voltage regulator, where the

 8      different -- different combinations of components interact in

 9      different ways.      So each one of these different combinations

10      presents different -- different issues.

11                 And so, you know, it is not significantly narrower.

12      It is -- again, using their methodology, it's 11 different

13      theories, number one.       And, number two, it's all new.            They

14      can't dispute what we've shown in slide 5, which is that every

15      single one of the 11 combinations is a different combination

16      than what they presented in November.                And it's too late in

17      the case to do that.

18                 And so we'd ask that they be required to pick three

19      of their original 13 theories.          They appear to agree that they

20      should narrow to three, and we think they should be required

21      to pick three of their original 13 theories.

22                 They already got a 90-day extension.               They've had all

23      this information.      And to allow them to, you know,

24      significantly rewrite their contentions at this point would, I

25      think, cause Intel significant prejudice.
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 35 of 45
                                                                                  35



 1                 THE COURT:     All right.      Thank you.

 2                 Anything else?

 3                 MR. LOVE:     Yes.

 4                 For the plaintiffs, to the extent Mr. Summersgill is

 5      reading those first two columns in D as creating four

 6      possibilities, as plaintiffs' counsel, I'm just saying two of

 7      those possibilities were never intended and we are dropping

 8      them or not asserting them, and it's only two possibilities.

 9                 It's not a matter just of the math.              It's a matter

10      of what we're willing to narrow it down to.               We are willing to

11      narrow it down, on those two columns, to the external voltage

12      regulator being either in for both of them or not in for both

13      of them.    That's two possibilities.

14                 THE COURT:     But it does get multiplied by two based

15      on what's located in the "Load Voltage Input."                There are

16      actually two possibilities there.           So it becomes -- even by

17      what the plaintiff is suggesting to us here on the record, it

18      still becomes four possibilities.

19                 MR. LOVE:     Yes.

20                 THE COURT:     Okay.

21                 MR. LOVE:     The load voltage input is highly discrete.

22      It's claim construction dependent, as are these other

23      possibilities.

24                 The rules contemplate that after claim construction,

25      things are going to be excluded, things are going to be in,
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19   Page 36 of 45
                                                                                    36



 1      and there's going to be a final narrowing and amending of the

 2      contentions accordingly.       We're just trying to put those

 3      possibilities on the table in advance, to the extent we can

 4      anticipate them.

 5                 THE COURT:     All right.      Thank you.

 6                 MR. CLOSE:     Your Honor, this is Howard Close.                I just

 7      wanted to raise one point.

 8                 THE COURT:     Go ahead, Mr. Close.

 9                 MR. CLOSE:     I didn't quite understand what

10      Mr. Summersgill's point was about using our theory.

11                 But if you look back at their first -- first slide,

12      which has -- and this is under the D category.                I mean, we

13      either have the -- the regulator circuitry on the external

14      voltage regulator in or it's out.

15                 The only way that it's broken out into four there is

16      the difference between the load voltage input.                But, I mean,

17      both on the column for "Regulator Circuit" and "Calibration

18      Control Circuit," we either have it in or it's out.                  And

19      that's what Jeff, I think, was trying to articulate.                  That's

20      how we put it when we (inaudible), so -- that's all I had to

21      add, Your Honor.

22                 THE COURT:     Thank you, all.

23                 All right.     I'm going to look a little bit more

24      carefully at these charts that I just received today and

25      compare them with the other things that have been submitted.
     Case 3:18-cv-00326-HZ   Document 126    Filed 03/26/19   Page 37 of 45
                                                                                  37



 1      I will get you an opinion out, probably pretty shortly.

 2                 And with that, we are in recess.              Thank you very

 3      much.

 4                 MR. SUMMERSGILL:         Thank you, Your Honor.

 5                 MR. CLOSE:     Thank you, Your Honor.

 6

 7

 8                 (Proceedings concluded.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:18-cv-00326-HZ   Document 126   Filed 03/26/19    Page 38 of 45
                                                                               38



 1                                          --oOo--

 2

 3                   I certify, by signing below, that the

 4          foregoing is a correct transcript of the record

 5          of proceedings in the above-titled cause.                 A

 6          transcript without an original signature,

 7          conformed signature or digitally signed signature

 8          is not certified.

 9

10

11
            /s/ Nancy M. Walker                                 3-21-19
12         ______________________________                    _______________
           NANCY M. WALKER, CSR, RMR, CRR                       DATE
13         Official Court Reporter
           Oregon CSR No. 90-0091
14

15

16

17

18

19

20

21

22

23

24

25
          Case 3:18-cv-00326-HZ                     Document 126            Filed 03/26/19            Page 39 of 45
                                                                                                                                         1



                 /                                  4               ago [1] - 11:6                    August [1] - 16:4
                                                                    agree [3] - 5:10, 21:16, 34:19    Ave [1] - 2:17
/s [1] - 38:11                    4 [5] - 14:18, 15:7, 29:9, 33:9   agreement [1] - 20:9              Avenue [2] - 2:11, 2:21
                                                                    ahead [7] - 6:8, 18:13, 20:10,
                 0                                  5                24:1, 28:3, 32:2, 36:8                          B
                                                                    AHMAD [1] - 1:3
02109 [1] - 2:15                  5 [3] - 15:10, 28:6, 34:14        al [1] - 3:3                      background [1] - 27:16
                                  503 [1] - 2:22                    algorithm [1] - 25:7              bait [1] - 12:8
                 1                                                  allege [2] - 7:20, 19:2           Barger [2] - 2:8, 3:16
                                                    6               alleged [1] - 5:4                 based [4] - 21:18, 27:19,
10 [1] - 21:13                                                      allegedly [1] - 13:16              28:17, 35:14
1000 [1] - 2:21                   6 [1] - 15:17                     allotted [1] - 22:1               becomes [2] - 35:16, 35:18
11 [15] - 4:25, 5:16, 6:3, 6:4,   60 [1] - 2:14                     allow [4] - 6:23, 17:14, 30:20,   BEFORE [1] - 1:17
 7:22, 14:17, 14:21, 15:7,                                           34:23                            beginning [1] - 12:20
 15:14, 18:1, 29:8, 30:19,                          7               almost [1] - 25:12                begun [1] - 16:17
 34:12, 34:15                                                       alone [1] - 14:15                 behalf [1] - 3:19
121 [1] - 2:4                     77057 [1] - 2:9                                                     below [1] - 38:3
                                                                    ALSO [1] - 2:19
1211 [1] - 2:11                                                     Alsup [3] - 9:3, 9:7, 9:10        benefit [1] - 10:16
128,000 [1] - 11:8                                  9               alternative [6] - 8:9, 10:21,     between [1] - 36:16
12th [1] - 23:13                                                     11:3, 13:15, 19:8, 29:12         big [4] - 9:22, 24:23, 25:17,
13 [18] - 4:15, 4:17, 4:25,       90-0091 [1] - 38:13
                                                                    alternatives [8] - 10:2, 14:13,    30:6
 5:13, 6:4, 6:11, 7:13, 7:21,     90-day [2] - 11:14, 34:22
                                                                     14:16, 19:8, 20:24, 21:1,        bit [4] - 4:2, 4:11, 5:10, 36:23
 8:17, 8:21, 10:5, 10:8,          97204 [2] - 2:5, 2:21
                                                                     32:19, 34:3                      blamed [1] - 25:24
 13:12, 15:8, 16:11, 23:1,        97204-3730 [1] - 2:12
                                                                    amend [2] - 15:6, 25:25           block [1] - 23:8
 34:19, 34:21                                                                                         blue [1] - 15:21
                                                                    amended [12] - 5:23, 6:2,
1365 [1] - 6:22                                     A                12:18, 12:21, 14:20, 14:23,      Boston [1] - 2:15
14th [1] - 16:4                                                      16:8, 16:9, 17:12, 26:1,         bottom [14] - 12:4, 14:5,
16 [4] - 5:12, 13:11, 18:2,       A1 [3] - 7:17, 23:19
                                                                     27:19                             14:6, 14:9, 14:10, 15:22,
 18:23                            ability [2] - 6:14, 9:17
                                                                    amending [2] - 17:9, 36:1          23:12, 26:17, 30:17, 31:14,
1600 [1] - 2:4                    able [6] - 11:5, 19:11, 21:6,
                                                                    amounts [1] - 14:14                33:18, 33:20, 33:23, 33:25
16th [1] - 6:12                    21:11, 21:12, 21:16
                                                                    Andrew [2] - 2:7, 3:17            box [6] - 14:2, 14:3, 14:6,
18-cv-326 [1] - 3:3               above-titled [1] - 38:5
                                                                    Anna [2] - 2:10, 3:22              14:7, 14:8, 14:9
1875 [1] - 2:17                   access [1] - 11:19
                                                                    announced [1] - 9:6               boxes [1] - 29:4
                                  according [1] - 27:13
                                                                    answer [1] - 4:8                  break [1] - 14:16
                                  accordingly [1] - 36:2
                 2                accusations [1] - 12:14           anticipate [1] - 36:4             breaking [1] - 4:15
                                                                    anyway [1] - 27:14                brief [6] - 6:19, 9:5, 11:25,
2 [1] - 7:12                      accuse [1] - 19:3
                                                                    apologize [1] - 18:12              16:23, 17:23, 29:25
20 [1] - 1:5                      accused [8] - 5:18, 9:25,
                                                                    appear [2] - 5:24, 34:19          briefly [1] - 30:24
20006 [1] - 2:18                   12:6, 12:11, 18:20, 27:10,
                                                                    appearance [1] - 14:25            briefs [1] - 7:2
2018 [4] - 11:7, 11:18, 23:14,     28:8, 30:14
                                                                    APPEARANCES [1] - 2:1             broken [1] - 36:15
 28:9                             accusing [2] - 8:6, 29:14
                                                                    apples [1] - 34:6                 burden [5] - 10:7, 10:10,
2019 [1] - 1:5                    actual [1] - 9:2
                                                                    apply [2] - 14:19, 17:9            10:13, 10:19, 10:22
2200 [1] - 2:9                    add [1] - 36:21
                                                                    applying [1] - 14:23              burying [1] - 8:12
27th [2] - 17:4, 17:9             added [5] - 13:3, 15:23,
                                                                    appreciate [1] - 18:14            business [1] - 20:10
                                   19:18, 19:21, 23:5
                                  adding [2] - 23:18, 28:12         approach [2] - 17:21, 28:16
                 3                                                  approaching [1] - 31:22                          C
                                  addition [2] - 10:14, 19:4
3 [8] - 12:24, 12:25, 13:19,      additional [7] - 10:11, 10:12,    argued [2] - 7:21, 30:7
                                                                    argument [1] - 7:5                cake [1] - 33:4
 16:24, 24:3, 28:19, 31:4,         19:19, 19:21, 19:24, 20:11,
                                                                    arguments [2] - 11:22             calculated [1] - 24:13
 33:9                              23:18
                                                                    articulate [1] - 36:19            calculation [1] - 29:22
3-1 [1] - 18:18                   address [12] - 6:6, 8:15,
                                                                    ASHRAFZADEH [1] - 1:3             Calibration [16] - 13:21,
3-2 [1] - 18:18                    8:17, 23:24, 25:17, 27:5,
                                                                    assert [1] - 5:13                  14:3, 14:5, 14:8, 14:10,
3-21-19 [1] - 38:11                27:14, 28:5, 30:4, 32:1,
                                                                                                       23:7, 29:1, 31:9, 31:16,
30 [1] - 17:10                     32:25, 33:3                      asserting [2] - 30:15, 35:8
                                                                                                       33:12, 33:16, 33:19, 33:21,
30(b)(6 [1] - 11:13               addresses [1] - 26:6              attached [1] - 29:25
                                                                                                       33:24, 33:25, 36:17
3000 [1] - 2:12                   advance [1] - 36:3                attempt [1] - 15:6
                                                                                                      calibration [8] - 5:15, 7:23,
301 [1] - 2:21                    affecting [1] - 21:6              attempted [1] - 14:25
                                                                                                       15:18, 15:20, 15:25, 19:5,
326-8186 [1] - 2:22               affects [1] - 28:15               attempts [1] - 17:20
                                                                                                       25:4, 32:8
37 [4] - 9:7, 9:12, 11:9, 30:1    afternoon [4] - 3:2, 3:10,        attention [1] - 24:3
                                                                                                      California [7] - 4:4, 4:7, 4:9,
3:18-cv-00326-HZ [1] - 1:4         3:18, 3:25                       attorneys [1] - 23:24
                                                                                                       7:1, 9:4, 9:19, 30:10
         Case 3:18-cv-00326-HZ                     Document 126             Filed 03/26/19           Page 40 of 45
                                                                                                                                      2


candidates [1] - 32:20             clearly [2] - 8:2, 9:24          contemplate [1] - 35:24          Courthouse [1] - 2:20
captured [1] - 9:5                 CLERK [1] - 3:2                  contend [1] - 13:13              Courts [5] - 8:25, 9:19,
carefully [1] - 36:24              Close [7] - 2:6, 2:8, 3:10,      contended [1] - 20:21             17:21, 30:11, 30:14
Case [1] - 3:3                      3:16, 18:10, 21:8, 36:6         contending [1] - 31:18           covered [1] - 32:5
case [29] - 3:11, 4:13, 4:21,      CLOSE [9] - 3:10, 18:10,         contention [2] - 26:15, 28:9     crack [1] - 8:23
 5:19, 6:17, 6:18, 6:21, 7:1,       18:14, 21:12, 23:3, 23:17,      contentions [82] - 4:3, 4:14,    create [4] - 10:11, 10:12,
 8:9, 9:3, 9:4, 9:6, 9:24,          36:6, 36:9, 37:5                 5:3, 5:11, 5:12, 5:17, 5:20,     10:19, 14:25
 11:25, 12:3, 13:5, 16:23,         close [8] - 12:1, 22:22,          5:23, 5:25, 6:2, 6:12, 6:15,    creates [1] - 10:11
 17:5, 17:7, 18:20, 25:23,          23:22, 28:2, 28:10, 29:11,       7:3, 9:21, 9:22, 10:23,         creating [1] - 35:5
 26:11, 28:16, 30:10, 30:21,        30:7, 36:8                       10:24, 11:15, 11:16, 12:17,     CRR [2] - 2:20, 38:12
 31:22, 34:17                      code [8] - 11:9, 12:2, 12:5,      12:18, 12:21, 12:23, 13:5,      crystalize [1] - 6:21
cases [5] - 6:18, 7:2, 16:22,       19:20, 19:21, 20:2, 20:9,        13:12, 13:15, 14:20, 14:23,     CSR [3] - 2:20, 38:12, 38:13
 17:22, 24:18                       30:1                             14:24, 15:1, 15:3, 15:4,        cut [2] - 12:8, 25:12
category [1] - 36:12               cogent [1] - 19:11                15:6, 15:14, 15:16, 15:22,      Cutler [2] - 2:14, 2:17
certain [1] - 20:11                colored [1] - 15:12               16:4, 16:7, 16:8, 16:10,
                                                                     16:12, 16:15, 16:16, 16:21,
certified [1] - 38:8               column [4] - 7:17, 23:4, 24:9,                                                  D
certify [1] - 38:3                  36:17                            16:25, 17:1, 17:2, 17:7,
challenge [1] - 25:17              columns [6] - 25:3, 26:17,        17:9, 17:12, 17:14, 17:16,      damages [2] - 29:19, 29:22
change [1] - 23:6                   32:4, 32:5, 35:5, 35:11          18:3, 18:17, 19:20, 19:22,      data [3] - 19:19, 19:21, 32:18
changed [1] - 15:24                combination [5] - 15:15,          20:20, 20:23, 23:13, 23:14,     DATE [1] - 38:12
chart [3] - 7:15, 20:25, 22:19      28:6, 33:13, 33:17, 34:15        24:5, 24:17, 25:21, 26:1,       days [1] - 4:19
charts [1] - 36:24                 combinations [13] - 5:16,         27:19, 29:10, 30:8, 30:11,      DC [1] - 2:18
chip [3] - 19:4, 27:1, 32:10        7:22, 25:8, 28:7, 28:8,          30:12, 30:16, 31:6, 31:25,      deadline [2] - 11:15, 16:14
chips [5] - 18:25, 26:21,           28:15, 28:17, 28:21, 34:1,       32:5, 34:24, 36:2               dealing [1] - 18:20
 26:22, 27:6, 31:14                 34:4, 34:8, 34:9, 34:15         context [1] - 16:1               declaration [1] - 29:24
choose [1] - 4:16                  combine [10] - 13:8, 14:2,       Control [16] - 13:21, 14:3,      deemed [2] - 16:21, 16:25
choosing [1] - 26:14                14:4, 14:7, 14:9, 14:12,         14:5, 14:8, 14:10, 23:7,        default [2] - 16:20, 16:24
Circuit [31] - 6:18, 13:20,         26:22, 27:5, 29:3, 34:2          29:1, 31:9, 31:16, 33:12,       DEFENDANT [1] - 2:10
 13:21, 14:2, 14:3, 14:4,          compare [1] - 36:25               33:16, 33:19, 33:21, 33:24,     Defendant [1] - 1:7
 14:5, 14:7, 14:8, 14:9,           compel [4] - 4:12, 5:7, 9:21,     33:25, 36:18                    defendant [1] - 6:23
 14:10, 23:6, 23:7, 29:1,           18:3                            control [6] - 5:15, 7:23,
                                                                                                     defendant's [3] - 12:6, 22:23,
 31:7, 31:9, 31:15, 31:16,         completely [1] - 26:23            15:18, 15:20, 15:25, 32:8
                                                                                                      31:4
 33:11, 33:12, 33:15, 33:16,       complex [1] - 5:11               core [2] - 11:7, 28:23
                                                                                                     defendants [4] - 5:18, 8:11,
 33:18, 33:19, 33:21, 33:22,       components [20] - 5:16,          CORPORATION [1] - 1:6             9:2, 30:13
 33:24, 33:25, 36:17, 36:18         7:19, 7:22, 7:24, 8:7, 9:25,    Corporation [1] - 3:3            defense [7] - 4:12, 5:2, 6:16,
circuit [9] - 5:15, 7:23, 15:18,    13:13, 13:16, 13:19, 14:1,      correct [4] - 3:24, 31:24,        18:5, 31:5, 31:11, 31:20
 15:20, 15:25, 25:3, 25:4,          15:15, 15:24, 19:4, 22:25,       33:8, 38:4                      defenses [4] - 6:14, 9:18,
 32:7, 32:8                         28:8, 28:12, 28:13, 29:3,       counsel [4] - 2:19, 3:8, 3:22,    12:13, 28:17
circuitry [15] - 7:19, 9:25,        29:4, 34:8                       35:6                            defined [1] - 21:3
 24:18, 25:18, 25:19, 27:17,       compound [1] - 6:2               Counsel [1] - 8:1                definition [1] - 29:2
 29:14, 31:8, 31:10, 31:15,        computer [4] - 19:20, 19:22,     count [2] - 26:8, 26:9           deny [1] - 17:25
 31:17, 32:9, 32:11, 34:7,          20:2, 20:9                      counting [1] - 25:13             dependent [1] - 35:22
 36:13                             conceal [2] - 6:12, 8:10         country [1] - 9:20               deposing [1] - 32:22
cited [7] - 6:19, 7:1, 7:2, 9:5,   conceals [1] - 9:1               couple [4] - 4:1, 4:19, 19:14,   deposition [4] - 8:18, 22:2,
 11:25, 16:23, 17:22               concern [1] - 17:5                21:1                             22:12, 30:3
claim [25] - 7:15, 8:7, 10:12,     concluded [1] - 37:8             course [2] - 17:7, 20:10         depositions [12] - 8:20, 8:23,
 10:15, 12:12, 13:13, 13:16,       conclusively [1] - 29:24         COURT [25] - 1:1, 1:18, 2:20,     10:22, 11:12, 11:13, 17:19,
 13:24, 16:17, 17:17, 20:18,       confer [1] - 22:14                3:25, 6:8, 7:8, 8:1, 18:4,       21:23, 21:25, 22:1, 22:5,
 20:19, 21:2, 21:6, 21:13,         conference [2] - 9:6, 17:4        18:13, 21:8, 22:22, 23:12,       22:6, 30:2
 22:19, 26:3, 26:19, 27:11,        conferred [1] - 21:14             23:20, 24:1, 24:11, 28:3,       DeRouin [2] - 2:3, 3:14
 30:8, 30:11, 30:12, 30:16,        conflict [1] - 16:5               30:25, 31:2, 32:2, 35:1,
                                                                                                     described [3] - 13:9, 27:22,
 35:22, 35:24                      conformed [1] - 38:7              35:14, 35:20, 36:5, 36:8,
                                                                                                      28:10
claim's [1] - 5:15                 consider [2] - 11:16, 11:20       36:22
                                                                                                     description [1] - 4:15
claiming [1] - 31:6                construction [17] - 10:12,       court [3] - 3:6, 8:1, 21:8
                                                                                                     designed [2] - 6:23, 11:14
claims [7] - 9:7, 9:11, 9:12,       10:16, 12:13, 16:17, 16:18,     Court [22] - 4:12, 4:20, 10:7,
                                                                                                     detail [1] - 23:25
 19:20, 19:22, 26:19, 30:15         20:18, 20:19, 21:2, 21:6,        10:10, 10:15, 11:24, 12:3,
                                                                                                     detailed [1] - 11:10
clarify [2] - 21:3, 25:2            21:13, 21:15, 30:8, 30:11,       16:5, 17:25, 18:15, 18:19,
                                                                                                     develop [2] - 9:18, 12:13
clarifying [1] - 18:15              30:12, 30:16, 35:22, 35:24       19:12, 20:5, 21:13, 21:16,
                                                                                                     devices [1] - 18:20
clean [1] - 11:21                  constructions [4] - 16:19,        22:20, 22:24, 23:22, 26:4,
                                                                                                     Diagnostic [1] - 11:25
clear [1] - 20:21                   17:17, 26:4, 26:19               26:5, 27:18, 38:13
         Case 3:18-cv-00326-HZ                     Document 126           Filed 03/26/19           Page 41 of 45
                                                                                                                                      3


difference [1] - 36:16            element [4] - 25:16, 28:13,    filed [2] - 11:17, 12:18          HEARING [1] - 1:15
differences [1] - 20:23            28:14, 33:2                   filing [1] - 12:17                help [1] - 23:10
different [49] - 5:13, 5:16,      elements [4] - 20:24, 28:7,    final [3] - 16:21, 17:1, 36:1     Herbold [1] - 2:11
 6:4, 7:13, 7:18, 7:19, 7:22,      33:13, 33:17                  finally [2] - 9:13, 30:7          HERNANDEZ [1] - 1:17
 7:23, 7:24, 8:3, 8:6, 8:17,      end [7] - 9:14, 12:8, 14:16,   finished [2] - 21:24, 22:5        Hernandez [2] - 3:4, 3:25
 10:2, 14:17, 15:8, 15:13,         21:25, 22:2, 31:20, 31:22     first [13] - 5:6, 6:11, 12:22,    high [1] - 7:15
 15:15, 18:23, 23:16, 23:17,      engineers [1] - 11:13            18:14, 25:2, 32:4, 32:5,        high-level [1] - 7:15
 25:14, 26:13, 26:15, 28:14,      England [1] - 21:24              32:24, 33:13, 35:5, 36:11       highlighted [1] - 13:2
 28:15, 28:21, 29:5, 29:8,        entire [1] - 32:23             fish [2] - 12:8, 19:17            highlighting [1] - 13:17
 29:12, 29:14, 31:6, 31:23,       entirely [5] - 16:10, 24:8,    fits [1] - 20:22                  highly [1] - 35:21
 32:14, 32:15, 32:20, 33:3,        28:14, 28:18, 30:19           five [2] - 4:22, 7:4              Hirsch [1] - 22:8
 34:1, 34:4, 34:8, 34:9,          entries [1] - 24:18            FIVR [6] - 11:11, 11:14,          Honor [30] - 3:15, 3:18, 5:8,
 34:10, 34:12, 34:15              equally [1] - 15:5               18:22, 18:23, 29:20, 29:21       5:13, 5:22, 6:7, 7:4, 10:5,
digitally [1] - 38:7              equipment [2] - 19:5, 26:22    FIVRs [3] - 29:13, 29:15           10:25, 12:15, 12:24, 15:10,
direct [2] - 4:16, 24:2           essentially [1] - 24:19        Flack [2] - 2:7, 3:17              16:1, 17:7, 17:24, 18:10,
directed [1] - 28:7               et [1] - 3:3                   focus [2] - 5:19, 6:16             18:14, 19:18, 23:3, 23:10,
discovery [18] - 8:14, 10:11,     events [1] - 16:2              focused [1] - 28:20                23:21, 27:23, 30:3, 30:17,
 10:19, 10:20, 11:5, 11:19,       evolve [1] - 17:6              FOR [3] - 1:2, 2:2, 2:10           30:22, 33:6, 36:6, 36:21,
 12:1, 12:12, 16:16, 17:18,       exactly [1] - 5:20             force [1] - 10:14                  37:4, 37:5
 19:13, 20:2, 20:13, 24:20,       example [7] - 5:14, 8:19,      forced [1] - 22:20                HONORABLE [1] - 1:17
 29:17, 30:6, 30:13                15:18, 16:22, 21:21, 23:4,    foregoing [1] - 38:4              hopefully [1] - 7:10
discrete [1] - 35:21               32:22                         forth [2] - 5:14, 16:22           hoping [2] - 5:2, 7:5
discussed [1] - 26:6              except [1] - 25:20             forthcoming [1] - 29:17           Houston [2] - 2:9, 3:16
dispositive [1] - 10:13           exchanged [2] - 16:18, 17:17   forward [3] - 21:4, 22:16,        Howard [5] - 2:6, 3:10, 18:8,
dispute [1] - 34:14               excluded [3] - 16:5, 20:11,      24:6                             18:10, 36:6
distinct [1] - 26:23               35:25                         forwarded [1] - 22:24             HVM [1] - 26:18
District [8] - 2:20, 4:4, 4:7,    excuse [1] - 18:5              four [14] - 7:23, 14:11, 14:12,
 4:8, 6:25, 9:4, 9:19, 30:9       expect [1] - 8:22                16:14, 25:8, 28:21, 31:21,                      I
district [1] - 9:20               expected [1] - 22:8              32:14, 32:16, 33:10, 34:1,
DISTRICT [3] - 1:1, 1:2, 1:18     expert [6] - 10:20, 11:17,       35:5, 35:18, 36:15              idea [1] - 27:5
documents [5] - 11:7, 11:8,        16:5, 16:7, 30:3              fourth [1] - 33:23                ideally [1] - 27:9
 18:18, 20:6, 20:8                experts [2] - 11:9, 30:4       friend [1] - 19:14                identified [7] - 21:7, 21:11,
done [9] - 5:20, 7:3, 13:4,       explain [4] - 12:24, 13:3,     full [1] - 22:1                     24:16, 24:18, 25:19, 25:21,
 13:6, 15:2, 19:21, 19:22,         23:10, 28:23                  functionalities [2] - 7:25, 8:3     33:13
 33:9                             expressed [1] - 17:5           fundamentally [1] - 17:15         identify [5] - 3:6, 9:25, 13:12,
Dorr [2] - 2:14, 2:17             extension [3] - 11:15, 16:6,   furniture [3] - 24:19, 25:22,       21:12, 24:25
down [12] - 6:23, 7:17, 19:10,     34:22                           28:11                           impact [2] - 8:24, 30:6
 19:12, 19:24, 19:25, 21:14,      extent [2] - 35:4, 36:3                                          impede [1] - 9:17
 22:18, 26:8, 30:13, 35:10,                                                                        important [1] - 16:2
 35:11
                                  external [18] - 18:24, 19:4,                  G
                                   25:5, 25:8, 26:10, 27:6,                                        impose [1] - 10:6
draft [1] - 16:19                  27:9, 27:12, 27:15, 31:8,     gentlemen [1] - 22:8              impression [1] - 20:5
droop [1] - 7:24                   31:10, 32:7, 32:11, 32:25,    Geringer [2] - 2:2, 3:14          improper [1] - 15:6
dropping [1] - 35:7                33:2, 35:11, 36:13            given [2] - 8:14, 23:1            IN [1] - 1:1
due [1] - 20:24                                                  gosh [1] - 21:18                  inaudible [3] - 7:25, 21:7,
                                                  F              Gosh [1] - 22:3                     36:20
               E                                                 Grant [3] - 2:16, 3:20, 28:23     include [4] - 13:15, 14:21,
                                  fact [7] - 4:21, 6:3, 10:19,   grant [2] - 23:22, 27:18            22:25, 32:7
early [1] - 6:21                    13:6, 15:1, 16:19, 17:4      granted [1] - 16:6                included [2] - 23:1, 29:21
easy [1] - 4:6                    fair [1] - 9:14                Graphics [2] - 7:1, 9:24          including [4] - 6:18, 11:7,
effect [1] - 9:1                  fairness [1] - 28:22           guess [3] - 22:15, 22:21,           11:12, 17:18
effectively [4] - 6:12, 8:10,     far [1] - 30:13                 31:14                            incorrect [1] - 29:18
 8:12, 8:15                       features [2] - 22:25, 28:8                                       indicated [3] - 5:13, 5:22,
effort [1] - 10:7
eight [12] - 11:6, 11:20,
                                  Federal [1] - 6:18                            H                    17:8
                                  felt [1] - 4:24                                                  indicating [1] - 4:23
 14:14, 16:16, 17:19, 20:6,       FEREYDUN [1] - 1:3             Hale [4] - 2:14, 2:17, 3:19,      induce [1] - 27:12
 21:15, 25:1, 29:5, 29:18,        few [1] - 4:19                  3:21                             inducement [1] - 27:11
 31:6, 34:4                       fewer [2] - 25:12              half [2] - 15:22, 25:13           information [4] - 11:5, 29:18,
either [8] - 25:4, 25:9, 25:10,   Fifth [1] - 2:11               hear [5] - 5:6, 8:2, 18:5,          30:5, 34:23
 27:15, 32:9, 35:12, 36:13,       figure [1] - 9:12               21:20, 31:10                     infringe [2] - 19:2, 26:14
 36:18                            file [2] - 5:22, 27:20         hearing [2] - 3:5, 27:19          infringement [48] - 4:14, 5:3,
         Case 3:18-cv-00326-HZ                    Document 126              Filed 03/26/19            Page 42 of 45
                                                                                                                                       4


  5:12, 5:17, 5:20, 5:23,         Jr [1] - 2:7                      London [1] - 21:23                middle [1] - 24:24
  6:11, 6:15, 7:13, 7:21,         Judge [5] - 3:4, 3:25, 9:3,       Look [1] - 9:10                   might [1] - 27:25
  8:18, 8:21, 9:20, 9:22,           9:7, 9:10                       look [14] - 9:14, 13:18, 14:18,   minutes [1] - 4:23
  10:6, 10:24, 11:22, 12:7,       JUDGE [1] - 1:18                    16:2, 20:25, 23:4, 24:8,        mix [1] - 31:20
  12:9, 12:18, 12:23, 13:2,       judgment [1] - 10:20                24:9, 26:16, 27:7, 28:19,       moment [1] - 26:3
  13:5, 13:8, 14:17, 14:21,       July [1] - 11:6                     33:11, 36:11, 36:23             Monday [3] - 5:23, 12:17,
  16:4, 16:7, 16:11, 16:15,       June [2] - 17:4, 17:9             looked [3] - 4:23, 20:1            30:18
  16:20, 16:25, 17:2, 18:1,       jury [1] - 19:11                  looking [3] - 19:16, 24:24,       month [2] - 16:6, 19:19
  18:2, 18:16, 18:17, 19:3,       justify [1] - 27:21                 31:4                            months [8] - 11:6, 11:20,
  22:24, 23:13, 23:14, 26:13,                                       looks [1] - 31:4                   16:14, 16:15, 16:16, 17:19,
  26:18, 26:20, 27:16, 29:6,
                                                 K                  lose [1] - 9:13                    20:6, 29:18
  30:10, 30:19                                                      Love [9] - 2:2, 2:7, 3:12,        most [2] - 10:7, 24:3
infringing [1] - 27:17            keep [3] - 8:5, 20:16               3:17, 18:9, 21:22, 23:21,       MOTION [1] - 1:15
initial [1] - 16:25               kind [2] - 4:14, 22:15              30:22, 32:1                     motion [9] - 4:12, 5:6, 16:12,
input [11] - 20:25, 21:1,         Klarquist [3] - 2:3, 3:13         love [5] - 28:1, 28:5, 28:10,      17:11, 17:25, 18:3, 25:24,
  24:16, 25:10, 25:15, 26:10,     knowing [2] - 8:21, 10:17           28:20, 28:22                     25:25, 27:20
  27:3, 32:21, 35:21, 36:16                                         LOVE [12] - 3:12, 18:8,           motions [2] - 3:5, 10:13
Input [7] - 13:22, 14:14, 24:9,                  L                    23:21, 24:2, 24:12, 30:22,      move [1] - 4:10
  29:2, 32:17, 34:3, 35:15                                            31:1, 32:1, 32:3, 35:3,         moving [2] - 25:21, 28:13
inputs [3] - 32:17, 33:4, 33:5    labeled [1] - 13:5                  35:19, 35:21                    MR [31] - 3:10, 3:12, 3:15,
instance [4] - 8:17, 10:16,       labels [1] - 13:23                                                   3:18, 5:8, 6:9, 7:9, 8:4,
  13:18, 15:24                    language [7] - 6:20, 31:7,                      M                    18:8, 18:10, 18:14, 21:12,
instances [2] - 28:11, 28:12        31:11, 31:14, 32:10, 33:10,                                        23:3, 23:17, 23:21, 24:2,
instead [1] - 18:1                  33:14                           MA [1] - 2:15                      24:12, 27:23, 28:4, 30:22,
INTEL [1] - 1:6                   last [3] - 4:18, 4:22, 23:2       main [2] - 22:21, 23:4             31:1, 32:1, 32:3, 33:6,
Intel [26] - 2:19, 3:3, 3:19,     late [2] - 30:21, 34:16           map [1] - 18:16                    35:3, 35:19, 35:21, 36:6,
  3:21, 4:24, 5:6, 7:19, 8:15,    latest [1] - 6:6                  March [2] - 1:5, 23:13             36:9, 37:4, 37:5
  10:7, 10:15, 10:19, 11:13,      law [2] - 30:9, 30:10             MARCO [1] - 1:17                  MS [1] - 3:24
  16:5, 17:15, 18:21, 19:23,      leading [1] - 16:3                Marie [1] - 2:10                  muffled [1] - 21:9
  20:4, 20:14, 20:21, 21:14,      learning [1] - 24:20              Markowitz [1] - 2:11              multiple [11] - 6:17, 13:9,
  21:16, 21:17, 22:14, 27:11,     least [1] - 15:4                  Mashood [1] - 3:21                 13:13, 13:15, 16:22, 17:18,
  33:4, 34:25                     leave [3] - 26:1, 27:18, 27:21    mashood [1] - 2:19                 18:21, 18:22, 19:1, 20:12,
Intel's [1] - 24:3                left [1] - 7:17                   match [3] - 4:25, 23:13,           32:17
Intellectual [1] - 16:23          level [1] - 7:15                   31:20                            multiplied [1] - 35:14
intend [2] - 6:13, 8:11           liability [1] - 6:24              material [2] - 20:4, 29:19        must [1] - 12:8
intended [2] - 32:6, 35:7         lifeline [1] - 23:22              math [4] - 28:22, 30:23, 31:3,    mute [1] - 18:11
interact [1] - 34:8               limit [3] - 4:12, 5:2, 30:15       35:9
interesting [1] - 21:5            limitation [2] - 15:20, 15:25     matter [7] - 3:2, 4:2, 4:11,                    N
interfere [2] - 6:13, 9:17        limitations [10] - 7:15, 7:20,     28:22, 30:9, 35:9
invalidity [3] - 10:23, 16:16,      8:7, 10:1, 10:5, 11:1,          McAndrew [3] - 2:6, 3:15,         name [1] - 3:10
  17:16                             13:14, 13:16, 13:24, 33:12       3:17                             Nancy [1] - 38:11
inventors [2] - 8:20, 21:24       limited [2] - 6:6, 13:5           McLemore [1] - 29:24              nancy [1] - 2:20
IP [1] - 28:23                    limits [3] - 6:10, 8:14, 8:15     mean [8] - 13:11, 19:8, 20:6,     NANCY [1] - 38:12
issue [7] - 4:10, 5:10, 19:23,    line [7] - 3:22, 3:23, 12:4,       28:23, 31:11, 32:15, 36:12,      narrow [11] - 5:25, 6:17,
  22:7, 25:23, 26:25, 27:2          23:12, 26:17, 30:13, 30:17       36:16                             12:17, 20:20, 22:17, 24:21,
issues [9] - 4:1, 6:16, 6:17,     list [1] - 22:17                  meaningfully [2] - 12:22,          26:8, 30:8, 34:20, 35:10,
  9:2, 10:11, 10:12, 19:25,       listed [7] - 7:18, 13:20,          15:2                              35:11
  21:3, 34:10                       13:21, 14:1, 14:13, 15:7        meet [3] - 7:20, 13:13, 13:16     narrowed [3] - 12:22, 13:14,
                                  lists [1] - 7:17                  meeting [1] - 8:7                  30:19
               J                  litigation [3] - 6:22, 17:21,     meets [1] - 15:25                 narrower [1] - 34:11
                                    19:9                            Memory [2] - 7:1, 9:23            narrowing [5] - 6:1, 12:3,
James [4] - 2:2, 2:3, 3:13,       live [1] - 21:24                  mentioned [2] - 19:14, 25:20       15:1, 24:23, 36:1
 3:14                             LLP [4] - 2:3, 2:8, 2:14, 2:17    merely [1] - 13:7                 nature [1] - 5:11
January [2] - 19:22, 29:19        Load [7] - 13:21, 14:13, 24:9,    met [3] - 10:1, 15:20, 28:13      need [6] - 21:9, 21:15, 21:18,
Jeff [8] - 3:12, 18:9, 21:22,       29:1, 32:17, 34:3, 35:15        methodology [6] - 14:19,           22:11, 22:13, 23:9
 23:10, 23:21, 30:22, 32:1,       load [11] - 20:24, 20:25, 25:9,    14:22, 14:24, 29:8, 29:9,        needed [1] - 22:3
 36:19                              25:15, 26:9, 27:2, 32:18,        34:12                            never [1] - 35:7
Jeffrey [1] - 2:2                   32:21, 33:3, 35:21, 36:16       Michael [5] - 2:13, 3:19, 5:9,    new [17] - 6:4, 15:4, 15:7,
Joyce [2] - 2:10, 3:22            local [1] - 3:22                   27:23, 33:6                       15:11, 16:10, 17:12, 18:1,
JOYCE [1] - 3:24                  located [1] - 35:15               Micro [2] - 6:18, 6:20             22:23, 24:8, 28:6, 28:7,
         Case 3:18-cv-00326-HZ                      Document 126               Filed 03/26/19           Page 43 of 45
                                                                                                                                          5


 28:12, 30:19, 32:20, 33:5,        outputs [2] - 7:24, 8:4             points [5] - 6:5, 23:23, 28:1,   pursue [9] - 6:13, 8:11, 8:12,
 34:13                                                                  28:4                             8:22, 9:7, 10:8, 10:18,
next [1] - 4:10                                    P                   Portland [4] - 1:6, 2:5, 2:12,    11:6, 11:23
night [2] - 5:23, 12:18                                                 2:21                            pursuing [1] - 10:20
nobody [1] - 22:9                  page [6] - 6:22, 16:24, 17:10,      possibilities [9] - 31:23,       put [5] - 6:16, 16:1, 19:19,
noise [1] - 18:11                   20:12, 20:22, 24:3                  35:6, 35:7, 35:8, 35:13,         36:2, 36:20
non [2] - 8:20, 21:23              pages [1] - 11:8                     35:16, 35:18, 35:23, 36:3       PWM [1] - 23:8
non-plaintiff [2] - 8:20, 21:23    paper [1] - 18:12                   possibility [1] - 33:1
none [1] - 4:25                    papers [1] - 5:14                   potentially [2] - 10:11, 15:4                   Q
normal [3] - 8:14, 8:16, 20:10     pare [5] - 19:10, 19:12,            PowerPoint [1] - 24:4
Northern [7] - 4:4, 4:7, 4:8,       19:24, 19:25                       precisely [2] - 11:24, 17:20     questions [2] - 22:3, 31:3
 6:25, 9:4, 9:19, 30:9             part [7] - 4:19, 18:21, 24:20,      prejudice [4] - 11:2, 21:21,     quite [1] - 36:9
notations [1] - 12:25               24:21, 27:10, 27:15, 27:16          30:20, 34:25                    quoting [1] - 9:11
note [1] - 3:6                     particular [1] - 24:16              prepare [3] - 6:14, 26:2
notice [2] - 5:18, 6:16            particularly [2] - 26:11,           preparing [2] - 10:23, 28:17                    R
November [16] - 5:12, 6:12,         30:23                              PRESENT [1] - 2:19
 7:3, 11:18, 13:11, 14:19,         parties [3] - 6:21, 17:8, 21:17     present [6] - 3:6, 8:8, 11:3,    raise [2] - 19:15, 36:7
 14:24, 15:13, 15:16, 15:22,       partner [1] - 28:23                  13:8, 14:20, 19:11              raised [4] - 19:6, 19:23, 22:9
 18:2, 23:2, 23:14, 28:9,          party's [2] - 16:24, 17:1           presented [5] - 7:14, 13:1,      raising [1] - 24:23
 29:10, 34:16                      patent [4] - 5:15, 7:16, 19:2,       15:8, 15:15, 34:16              Rassam [2] - 2:19, 3:21
number [13] - 7:4, 8:16,            23:24                              presenting [2] - 8:10, 9:16      rationale [1] - 10:4
 17:22, 19:3, 25:11, 25:13,        patentee [2] - 12:4, 12:8           presents [1] - 34:10             reached [1] - 20:9
 25:17, 26:11, 27:25, 30:15,       patentee's [1] - 12:6               presiding [1] - 3:4              reading [1] - 35:5
 34:13                             Path [2] - 9:3, 9:4                 pressure [1] - 24:21             real [1] - 11:22
NW [1] - 2:17                      Patrick [2] - 2:6, 3:16             presumption [2] - 16:20,         really [5] - 4:24, 13:6, 24:25,
                                   PC [1] - 2:11                        16:24                            25:23, 27:9
               O                   PCU [1] - 25:10                     pretty [2] - 25:16, 37:1         rearranged [1] - 24:19
                                   Pennsylvania [1] - 2:17             previously [1] - 13:9            rearranging [1] - 28:11
O2 [2] - 6:18, 6:20                people [2] - 23:9, 27:12            primarily [2] - 20:23, 25:15     reason [3] - 11:1, 13:25,
OF [2] - 1:2, 1:16                 phone [1] - 18:11                   problem [7] - 6:3, 12:15,         18:25
Official [1] - 38:13               pick [2] - 34:18, 34:21              15:3, 15:5, 27:3, 27:4          reasonable [1] - 12:5
once [1] - 21:2                    Pickering [2] - 2:14, 2:17          problems [1] - 12:20             reasons [1] - 6:11
one [29] - 4:1, 4:3, 4:6, 13:25,   picking [1] - 4:21                  proceeding [1] - 10:5            receive [1] - 7:6
 16:22, 18:25, 20:22, 22:8,        piece [2] - 10:25, 33:4             proceedings [2] - 37:8, 38:5     received [3] - 4:19, 11:14,
 23:9, 23:23, 24:25, 25:6,         pin [1] - 6:23                      PROCEEDINGS [1] - 1:16            36:24
 25:15, 25:20, 26:14, 27:1,        place [1] - 26:21                   process [3] - 10:16, 16:17,      recent [1] - 24:4
 27:3, 28:13, 28:17, 29:15,        plaintiff [12] - 3:9, 4:20, 8:20,    19:10                           recently [2] - 4:18, 29:11
 29:23, 31:5, 32:24, 33:1,          9:6, 9:21, 9:24, 12:2, 12:4,       produce [1] - 20:10              recess [1] - 37:2
 34:9, 34:13, 34:15, 36:7           18:6, 18:7, 21:23, 35:17           produced [7] - 11:7, 11:8,       recognize [2] - 5:24, 19:10
One [1] - 2:8                      PLAINTIFF [1] - 2:2                  11:10, 12:2, 18:18, 19:18,      recognized [2] - 8:25, 11:2
ones [3] - 8:11, 9:13, 22:4        plaintiff's [1] - 6:24               29:19                           recognizing [2] - 12:15,
ongoing [4] - 19:13, 20:3,         plaintiff-patentee [1] - 12:4       producing [1] - 20:17             12:16
 20:13, 20:18                      plaintiffs [22] - 3:11, 3:13,       product [1] - 12:6               record [5] - 3:8, 17:12,
oOo [1] - 38:1                      3:16, 4:13, 4:16, 5:19,            production [2] - 20:12, 20:15     17:25, 35:17, 38:4
operation [1] - 29:20               7:10, 7:11, 8:25, 10:17,           products [2] - 29:21             red [2] - 15:12, 15:23
opinion [1] - 37:1                  11:2, 13:13, 15:8, 16:6,           prohibited [1] - 17:22           reduce [2] - 9:9, 12:19
opportunity [1] - 12:5              17:1, 23:22, 26:7, 28:9,           Property [1] - 16:23             refers [1] - 26:18
opposite [2] - 5:21, 7:3            30:15, 31:17, 31:21, 35:4          proposed [8] - 12:21, 14:23,     regards [1] - 31:5
OR [3] - 2:5, 2:12, 2:21           Plaintiffs [1] - 1:4                 15:4, 16:18, 17:12, 17:17,      regulation [1] - 31:13
oranges [1] - 34:6                 plaintiffs' [8] - 4:3, 5:3, 5:12,    22:16, 26:20                    regulator [26] - 18:23, 18:24,
OREGON [1] - 1:2                    7:2, 17:11, 17:25, 31:25,          prosecution [1] - 19:11           25:3, 25:5, 25:8, 26:10,
Oregon [2] - 1:6, 38:13             35:6                               proverbial [1] - 12:7             27:6, 27:10, 27:12, 27:15,
original [9] - 5:1, 11:15,         plan [1] - 27:20                    provided [1] - 10:2               31:7, 31:8, 31:9, 31:10,
 18:17, 22:18, 24:17, 25:21,       PLR [1] - 18:18                     purport [3] - 6:1, 12:19,         31:15, 31:16, 32:6, 32:7,
 34:19, 34:21, 38:6                PLRs [1] - 18:15                     30:18                            32:12, 33:1, 33:2, 34:7,
originally [3] - 5:4, 15:19,       plus [1] - 32:11                    purported [4] - 13:1, 13:4,       35:12, 36:13, 36:14
 16:3                              point [15] - 5:17, 6:15, 6:20,       13:10, 13:23                    Regulator [15] - 13:20, 14:1,
ors [5] - 13:2, 13:17, 26:24,       6:25, 10:4, 17:15, 22:20,          purportedly [1] - 13:14           14:4, 14:6, 14:9, 23:6,
 29:5, 32:6                         24:23, 29:11, 30:2, 30:23,         purporting [2] - 15:20, 30:18     28:25, 31:7, 31:15, 33:11,
otherwise [1] - 20:21               31:3, 34:24, 36:7, 36:10                                             33:15, 33:18, 33:21, 33:24,
         Case 3:18-cv-00326-HZ                   Document 126              Filed 03/26/19            Page 44 of 45
                                                                                                                                       6


 36:17                           select [2] - 11:5, 18:2           Sparkman [1] - 2:3                               T
regulators [2] - 18:21, 19:5     send [1] - 22:16                  specific [6] - 9:18, 9:21,
related [2] - 29:19, 29:22       senior [1] - 11:13                 12:9, 12:13, 15:18, 20:24        TABAIAN [1] - 1:3
relating [1] - 11:10             sense [2] - 8:4, 18:19            specifically [3] - 12:11, 17:5,   Tabaian [1] - 3:3
remainder [1] - 12:12            sensed [2] - 24:13, 24:15          30:12                            table [1] - 36:3
reply [2] - 29:25, 30:24         sent [1] - 4:14                   specifications [1] - 11:10        technical [6] - 11:7, 11:8,
report [1] - 30:4                separate [2] - 7:16, 30:1         specs [1] - 27:13                   11:17, 16:7, 23:9, 23:23
reporter [3] - 3:6, 8:2, 21:9    separately [1] - 34:2             spent [1] - 19:24                 TELEPHONIC [1] - 1:15
REPORTER [3] - 2:20, 8:1,        serve [2] - 26:1, 27:19           standard [1] - 17:8               terms [14] - 10:22, 16:18,
 21:8                            served [1] - 7:10                 standpoint [1] - 23:18              17:17, 21:2, 21:12, 21:13,
Reporter [1] - 38:13             set [9] - 3:5, 5:14, 5:23,        start [5] - 4:6, 6:5, 9:12,         21:15, 21:16, 21:18, 21:20,
representative [1] - 32:18        13:12, 15:24, 16:21, 18:17,       21:10, 28:4                        22:18, 23:4, 29:16
representing [3] - 3:11, 3:12,    28:17, 29:14                     starting [1] - 3:9                terrific [1] - 27:20
 3:15                            sets [2] - 13:15, 34:1            State [1] - 2:14                  tester [1] - 26:18
request [1] - 17:24              seven [2] - 25:14, 26:8           statement [2] - 22:2, 22:23       testing [3] - 19:5, 26:21,
requested [1] - 18:3             shall [1] - 16:25                 STATES [2] - 1:1, 1:18              26:22
require [5] - 6:21, 18:1,        Shared [2] - 7:1, 9:23            states [1] - 16:24                THE [28] - 1:1, 1:2, 1:17, 2:2,
 30:10, 30:12, 30:14             sheer [1] - 25:11                 States [1] - 2:20                   2:10, 3:2, 3:25, 6:8, 7:8,
required [8] - 7:16, 9:20,       shifting [1] - 17:21              status [2] - 9:6, 17:4              8:1, 18:4, 18:13, 21:8,
 12:16, 16:3, 20:16, 22:6,       shortly [1] - 37:1                still [5] - 12:3, 18:8, 20:2,       22:22, 23:12, 23:20, 24:1,
 34:18, 34:20                    show [4] - 17:2, 17:13,            20:3, 35:18                        24:11, 28:3, 30:25, 31:2,
resolve [1] - 4:1                 22:17, 29:8                      stop [1] - 19:16                    32:2, 35:1, 35:14, 35:20,
respect [4] - 12:9, 24:17,       showing [1] - 15:23               Straight [2] - 9:3, 9:4             36:5, 36:8, 36:22
 32:3, 32:4                      shown [5] - 13:17, 14:2,          Street [2] - 2:4, 2:14            theme [1] - 19:1
respectfully [1] - 28:21          15:19, 15:21, 34:14              structures [1] - 29:15            theories [74] - 4:13, 4:15,
respond [1] - 27:25              shows [6] - 7:12, 7:14,           stuff [1] - 20:17                   4:21, 4:24, 4:25, 5:1, 5:2,
response [5] - 4:23, 10:23,       15:11, 15:18, 29:23, 29:25       subject [1] - 16:11                 5:13, 6:1, 6:3, 6:4, 6:11,
 22:21, 22:23, 28:1              side [2] - 29:3, 29:4             submission [3] - 4:19, 6:6,         6:13, 6:21, 6:24, 7:13,
restructured [2] - 13:7          signature [3] - 38:6, 38:7         24:4                               7:17, 7:18, 7:21, 8:9, 8:10,
review [2] - 12:5, 16:6          signed [1] - 38:7                 submit [8] - 6:9, 9:21, 11:21,      8:12, 8:16, 8:17, 8:18,
reviewed [2] - 11:9, 30:1        significant [5] - 10:6, 10:13,     16:3, 16:8, 25:25, 30:18           8:21, 9:17, 9:18, 10:6,
revise [1] - 17:2                 30:20, 34:5, 34:25               submitted [10] - 5:1, 7:4, 7:6,     10:17, 10:21, 11:3, 11:5,
rewrite [3] - 16:12, 17:14,      significantly [4] - 15:6,          8:16, 16:9, 16:10, 16:15,          12:19, 13:2, 13:8, 13:9,
 34:24                            25:12, 34:11, 34:24               17:16, 26:4, 36:25                 13:10, 13:12, 13:15, 13:24,
Riverway [1] - 2:8               signing [1] - 38:3                sufficient [1] - 11:4               14:11, 14:12, 14:14, 14:17,
RMR [2] - 2:20, 38:12                                              suggest [1] - 5:19                  14:20, 14:21, 15:7, 15:8,
                                 similar [1] - 11:25
Ronald [1] - 2:7                                                                                       15:14, 15:21, 16:11, 18:1,
                                 simple [2] - 26:24, 27:2          suggested [1] - 4:20
                                                                                                       18:2, 19:3, 19:6, 19:8,
Ronnie [2] - 3:17, 23:10         simplify [1] - 25:23              suggesting [1] - 35:17
                                                                                                       22:4, 22:24, 23:1, 25:14,
Room [1] - 2:21                  single [4] - 8:18, 13:12, 30:4,   suggestion [1] - 29:16
                                                                                                       28:6, 29:6, 29:9, 29:12,
roughly [1] - 11:20               34:15                            Suite [3] - 2:4, 2:9, 2:12
                                                                                                       30:20, 32:24, 32:25, 33:3,
routinely [1] - 30:14            situation [3] - 12:1, 20:14,      sum [1] - 22:15
                                                                                                       34:13, 34:19, 34:21
row [4] - 24:9, 24:24, 32:3       27:15                            summary [3] - 5:5, 10:20,
                                                                                                     theory [17] - 12:7, 12:9,
Rowan [3] - 2:16, 3:20, 28:23    six [2] - 5:16, 7:22               20:22
                                                                                                       13:18, 13:25, 14:14, 14:15,
rules [5] - 4:4, 4:7, 4:9,       slide [19] - 7:12, 12:24,         summersgill [1] - 2:13
                                                                                                       26:18, 26:20, 26:23, 28:20,
 30:10, 35:24                     12:25, 13:19, 14:18, 15:7,       SUMMERSGILL [9] - 3:18,
                                                                                                       30:4, 32:20, 32:23, 32:24,
rustling [1] - 18:11              15:10, 15:17, 15:19, 15:23,       5:8, 6:9, 7:9, 8:4, 27:23,
                                                                                                       33:5, 33:13, 36:10
                                  28:6, 28:19, 29:9, 31:4,          28:4, 33:6, 37:4
                                                                                                     they've [16] - 7:18, 7:21,
              S                   33:9, 34:14, 36:11               Summersgill [8] - 3:19, 5:9,
                                                                                                       11:2, 11:4, 11:12, 13:4,
                                 slides [1] - 7:5                   19:14, 21:20, 22:8, 27:24,
                                                                                                       13:6, 13:7, 14:13, 14:25,
Salmon [1] - 2:4                 small [2] - 25:16, 26:11           33:7, 35:4
                                                                                                       15:24, 27:4, 29:25, 33:12,
sands [1] - 17:21                software [1] - 12:6               Summersgill's [1] - 36:10
                                                                                                       34:22
scenarios [3] - 26:13, 32:14,    soon [1] - 27:21                  supplement [2] - 17:11,
                                                                                                     third [5] - 10:25, 19:7, 26:17,
 32:15                           sorry [4] - 8:5, 18:6, 18:9,       17:25
                                                                                                       33:20
second [8] - 10:4, 15:3,          18:11                            support [1] - 27:21
                                                                                                     Third [1] - 2:21
 16:13, 26:17, 28:19, 29:16,     sounding [1] - 21:9               supporting [1] - 25:24
                                                                                                     thornier [1] - 4:11
 33:17                           sounds [1] - 23:14                switched [1] - 28:18
                                                                                                     thorny [2] - 4:2, 5:10
section [1] - 23:7               source [9] - 11:8, 12:2, 12:5,    system [6] - 9:15, 18:21,
                                                                                                     thousand [1] - 20:12
see [5] - 13:19, 14:17, 15:14,    19:20, 19:21, 20:1, 20:2,         22:15, 27:7, 27:10, 29:20
                                                                                                     thousand-page [1] - 20:12
 23:5, 26:16                      20:8, 30:1                       Systems [1] - 11:25
                                                                                                     Three [1] - 8:3
seeking [1] - 16:12
         Case 3:18-cv-00326-HZ                      Document 126    Filed 03/26/19   Page 45 of 45
                                                                                                     7


three [23] - 4:13, 4:16, 4:21,                    V
  4:24, 5:1, 6:1, 6:10, 7:24,
  11:12, 12:19, 13:1, 13:5,        variation [1] - 32:13
  13:10, 15:21, 16:6, 18:2,        variations [3] - 19:1, 26:9,
  24:5, 26:9, 26:15, 34:18,         32:12
  34:20, 34:21                     various [1] - 8:7
three-month [1] - 16:6             versions [1] - 24:14
titled [1] - 38:5                  versus [1] - 3:3
today [3] - 7:6, 20:12, 36:24      VIN [2] - 24:10, 25:10
Todd [2] - 2:16, 3:20              voice [1] - 8:5
top [12] - 7:14, 11:14, 13:23,     Voltage [7] - 13:22, 14:13,
  14:1, 14:2, 14:4, 14:7,           24:9, 29:2, 32:17, 34:3,
  15:19, 33:14, 33:15, 33:18,       35:15
  33:21                            voltage [37] - 18:21, 18:23,
Townshend [1] - 16:22               18:24, 19:4, 20:25, 21:1,
TRANSCRIPT [1] - 1:16               24:12, 24:13, 24:14, 24:15,
transcript [3] - 17:10, 38:4,       25:5, 25:8, 25:9, 25:15,
  38:6                              26:9, 26:10, 27:2, 27:6,
trial [2] - 8:9, 10:9               27:10, 27:12, 27:15, 31:8,
tried [3] - 17:13, 18:16            31:10, 31:13, 32:7, 32:11,
trim [1] - 23:8                     32:18, 32:21, 32:25, 33:2,
trolling [2] - 12:7, 19:16          33:4, 34:7, 35:11, 35:21,
try [3] - 8:5, 17:6, 22:17          36:14, 36:16
trying [13] - 19:1, 19:9,          VOUT [1] - 25:10
  19:12, 19:25, 20:3, 23:6,        vs [1] - 1:5
  23:23, 25:25, 27:4, 27:14,
  36:2, 36:19                                    W
turn [6] - 7:9, 7:12, 12:23,
  15:10, 15:17, 28:5               WALKER [1] - 38:12
turning [1] - 31:24                Walker [2] - 2:20, 38:11
two [32] - 8:20, 9:9, 9:11,        wants [2] - 27:7
  11:12, 11:13, 12:20, 14:13,      warranted [1] - 6:10
  16:15, 19:3, 21:16, 21:23,       Washington [1] - 2:18
  24:14, 25:3, 31:23, 32:4,        wasted [1] - 10:8
  32:5, 32:6, 32:12, 32:15,        watermelons [1] - 34:6
  32:23, 33:3, 33:5, 34:13,        waters [1] - 12:7
  35:5, 35:6, 35:8, 35:11,         ways [2] - 26:15, 34:9
  35:13, 35:14, 35:16              week [1] - 22:25
TX [1] - 2:9                       whole [4] - 27:8, 28:15,
type [1] - 17:20                    32:19, 33:5
                                   willing [2] - 35:10
               U                   Wilmer [4] - 2:14, 2:17, 3:19,
                                    3:21
ultimately [4] - 9:8, 10:3,        word [2] - 23:18, 23:19
 10:17, 11:17                      works [1] - 6:7
under [9] - 13:20, 13:21,          worried [1] - 21:21
 14:13, 31:6, 31:8, 32:16,         Wright [2] - 2:8, 3:16
 34:3, 36:12
understood [1] - 28:24
                                                  Y
unfair [1] - 17:15
unfairly [1] - 9:1                 year [2] - 12:1, 23:2
United [1] - 2:20                  yourself [1] - 3:7
UNITED [2] - 1:1, 1:18
up [13] - 4:25, 8:5, 9:13, 9:14,                  Z
 14:16, 14:22, 16:3, 22:13,
 29:5, 29:7, 31:20, 31:22,         zones [1] - 18:23
 34:3                              Zubler [3] - 2:16, 3:20, 20:7
